

AMENDMENT NO. 3
TO THE
AMENDED AND RESTATED
PROASSURANCE CORPORATION
DIRECTOR DEFERRED STOCK
COMPENSATION PLAN
The Board of Directors of ProAssurance Corporation ("Company") by resolution
adopted on ________, 2019, has adopted the following amendment to the Amended
and Restated ProAssurance Corporation Deferred Stock Compensation Plan (the
"Plan") in accordance with Section VI. A. of the Plan. Capitalized terms not
specifically defined herein shall have the meanings attributed to them in the
Plan.
The Plan is hereby amended to allow an Eligible Person to request the Company
under certain circumstances to convert/purchase some or all of the shares of
Stock held in/distributed from the Eligible Person’s Deferred Compensation
Account by adding the following as Section I. to Article V of the Plan:
ARTICLE V
DEFERRED COMPENSATION
I.    Disposition of Stock to the Company. Notwithstanding the provisions of
Section V. H. of the Plan, an Eligible Person may request the Board of Directors
of the Company or its Compensation Committee either:
(i) to convert some or all of the shares held in the Deferred Compensation
Account of the requesting Eligible Person at a time that is not more than __
days prior to such Eligible Person’s termination of service on the Board of
Directors of the Company; or
(ii) to purchase some or all of the shares of Stock distributed or to be
distributed to the Eligible Person from his or her Deferred Compensation Account
at a time that is not more than six (6) months after such Eligible Person’s
termination of service on the Board of Directors of the Company.
An Eligible Person shall make his or her request under this Section V.I. (the
“Request”) by delivery of written notice to the Secretary of the Company
indicating the number of shares of Stock to be converted/purchased pursuant to
the Request and the date that the Eligible Person desires the
conversion/purchase to be effective (the “Effective Time”); provided that the
Eligible Person may not deliver the Request, or designate an Effective Time, at
a time during which the Company has imposed a trading blackout imposed on its
directors, officers and/or employees nor at time during which the Eligible
Person is in possession of material non-public information regarding the
business of the Company. The Effective Time shall be a date that is not more
than thirty (30) days after the delivery of the Request and if no Effective Time
is specified, the Effective Time shall be the date the Request is received by
the Company. The conversion/purchase of the shares of Stock subject to the
Request shall be the Fair Market Value of a share of Stock at the Effective Time
(or the next trading day if the Effective Time is a week-end or holiday). The
Request shall be subject to prior approval in the discretion of either the Board
of Directors of the Company or the Compensation Committee appointed by the Board
of Directors. The Request shall not be approved unless the Board of Directors or
the Compensation Committee determines that the Request is in compliance with the
terms and conditions of this Section V.I. and the conversion/purchase of the
shares of Stock pursuant to the Request is fair to the Company and the
stockholders. The Request shall not affect the time of payment of the Deferred
Compensation Account under Section V.A. of the Plan. If the approval of the
Request is obtained prior to the payment of the Eligible Person’s Deferred
Compensation Account, the shares of Stock in the Deferred Compensation Account
shall be converted in accordance with the Request and the cash resulting from
the conversion shall be paid to the Eligible Person at the time payment is
required under Section V. A. of the Plan. If the Request is approved after the
shares of Stock subject to the Request have been distributed to the Eligible
Person from his or her Deferred Compensation Account, the Company shall purchase
the shares of Stock subject to the Request by paying the cash purchase price to
the Eligible Person within thirty (30) days after approval. The
conversion/purchase of the shares of Stock pursuant to this Section V. I. shall
be reported as a disposition of the shares to the Company for purposes of
Section 16 of the Securities Exchange Act of 1934, as amended, and shall be
effected in such manner as will comply with the requirements of the exemption
provided by Rule 16b-3(e) promulgated by the Securities and Exchange Commission
thereunder. The payment for the conversion/purchase of the shares shall be made
in such manner as will comply with Section 409A of the internal Revenue Code of
1986, as amended, and the regulations promulgated thereunder.
The effective date of this amendment shall be ______, 2019. The terms and
conditions of the Plan as amended hereby are hereby ratified and confirmed by
the Board of Directors of the Company. The Plan as so amended shall continue to
be binding and in full force and effect until further amended or terminated in
accordance with the terms of the Plan.




 

